No. 99-40276
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40276
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RIGOBERTO VILLEGAS,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-330-3
                      --------------------
                          March 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Rigoberto Villegas appeals from his convictions of

conspiring to possess with intent to distribute marijuana and

possessing with intent to distribute marijuana.    Villegas

contends that the evidence was insufficient to support his

convictions.

     The jury could have found beyond a reasonable doubt from the

evidence at trial that there was an agreement to take marijuana

from Texas to Florida; that Villegas knew about the agreement;

and that Villegas voluntarily participated in the agreement.      The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40276
                                -2-

evidence therefore was sufficient to support Villegas’s

conspiracy conviction.   United States v. Ayala, 887 F.2d 62, 67

(5th Cir. 1989).   The jury also could have found beyond a

reasonable doubt that Villegas knowingly had constructive

possession of the marijuana and that he intended to distribute

it.   United States v. Cardenas, 9 F.3d 1139, 1158 (5th Cir.

1993).

      AFFIRMED.